Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00003-CR

                                         Christine RUSSELL,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 11-0695-CR
                               Honorable William Old, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 17, 2018

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Christine Russell pled guilty to a charge of evading arrest or detention with a vehicle in

exchange for the State’s recommendation that adjudication be deferred. Pursuant to the plea

agreement, the trial court deferred adjudication.        The court placed Russell on community

supervision for a period of five years and later extended the period for an additional eight months.

The State filed a motion to adjudicate guilt, alleging Russell violated the conditions of her

community supervision by (1) submitting a urine specimen that tested positive for

methamphetamine, (2) failing to report as directed, and (3) failing to make supervisory fee

payments as directed. Russell pled true to the allegations and signed a stipulation of facts and a
                                                                                                          04-18-00003-CR


judicial confession. The trial court adjudicated Russell guilty and sentenced her to twenty-two

months in a state jail facility. Russell timely filed a notice of appeal.

         Russell’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief demonstrates a professional and

thorough evaluation of the record and meets the requirements of Anders v. California, 386 U.S.
738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), and Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the brief and motion to

withdraw to Russell and informed her of her rights in compliance with the requirements of Kelly

v. State, 436 S.W.3d 313 (2014). Counsel advised Russell of her right to review the appellate

record and file a pro se brief. In addition, counsel advised appellant to file a motion in this court

if she wished to review the appellate record and enclosed a form motion for that purpose.

Appellant did not request access to the record. This court then set a deadline for Russell to file a

pro se brief. No pro se brief has been filed.

         After reviewing the record and counsel’s brief, we find no arguable grounds for appeal

exist and the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Russell’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                              Luz Elena D. Chapa, Justice

DO NOT PUBLISH



1
  No substitute counsel will be appointed. Should Russell wish to seek further review of this case by the Texas Court
of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.
                                                          -2-